EXHIBIT Macrovision Solutions Corporation 2830 De La Cruz Blvd. Santa Clara, CA 95050 (408) 562-8400 Main (408) 567-1800 Fax MACROVISION SOLUTIONS CORPORATION REPORTS FOURTH QUARTER FINANCIAL PERFORMANCE SANTA CLARA, Calif. (BUSINESS WIRE)—February 10, 2009—Macrovision Solutions Corporation (NASDAQ: MVSN) announced today, on a GAAP basis, fourth quarter 2008 revenues of $118.2 million, compared to $41.9 million for the fourth quarter of 2007.Fourth quarter 2008 GAAP net loss was $209.9 million compared to net income of $9.2 million for the fourth quarter of 2007. GAAP diluted earnings (loss) per share for the quarter was $(2.06), compared to $0.17 for the fourth quarter of 2007.The fourth quarter GAAP net loss for 2008 included impairment charges of $208.3 million related to the goodwill and intangible assets of TV Guide Network, TVG Network and TV Guide Online, all of which are classified as discontinued operations. Subsequent to year end, the Company entered into agreements to sell all three of these businesses. The impairment charges were based upon the proceeds the Company will receive for these sales. As management believes that including Gemstar’s operating results only for the period since its acquisition on May 2, 2008, diminishes the comparative value of results from the prior year, management believes it is useful to measure the results on a non-GAAP Adjusted Pro Forma basis, assuming the Gemstar acquisition was consummated on January 1, 2007.The Adjusted Pro Forma results exclude Macrovision’s Software and Games businesses that were sold on April 1, 2008, the eMeta business that was sold on November 14, 2008 and the TV Guide Magazine business that was sold on December 1, 2008.It also excludes the discontinued Hawkeye product line and the results of TV Guide Network, TVG Network and TV Guide Online, all of which are classified as discontinued operations.On this basis, fourth quarter 2008 Adjusted Pro Forma Revenues were $118.2 million, compared to $103.2 million for the fourth quarter of 2007.Fourth quarter 2008 Adjusted Pro Forma EBITDA was $52.7 million, compared to $20.9 million for the fourth quarter of 2007.Adjusted Pro Forma EBITDA is defined as pro forma operating incomefrom continuing operations, adding back non-cash items such as equity-based compensation, depreciation and amortization and items which impact comparability, such as transaction, transition and integration costs, restructuring and asset impairment charges, insurance settlements and accrual reversals related to a former Gemstar CEO.Reconciliations between pro forma revenues and Adjusted Pro Forma Revenues and between pro forma operating income from continuing operations and Adjusted Pro Forma EBITDA are provided in the tables below. The Adjusted Pro Forma combined company year-to-date results reflect eight months of synergies.As of December 31, 2008, the Company had taken expense reduction actions that will lead to over $50 million in savings on an annualized basis. “I am pleased with our fourth quarter financial results and our ability to overachieve the top and bottom line expectations we set for ourselves as we entered 2008.Despite the overall economic slowdown, we grew revenues by 15% year over year in the fourth quarter driven by growth in CE licensing and increases in the number of digital television subscribers.We believe there is opportunity for further growth by increasing - 1 - our penetration into CE devices, adding new licensees as well as benefiting from the increasing numbers of digital television subscribers,” said Fred Amoroso, President and CEO of Macrovision.“I am also delighted that we have closed the sale of two of the non-core media businesses we expected to sell coming out of the Gemstar acquisition and entered into a definitive agreement to sell the third.The proceeds from these divestitures will be used to pay down our term loan.We are now singularly focused on our core businesses.” “We have no changes to our previously announced 2009 revenue and earnings estimates,” added James Budge, Chief Financial Officer.“We continue to expect that our 2009 revenue will range between $435 and $475 million and that our 2009 Adjusted Pro Forma Earnings Per Share will range between $1.15 and $1.45.” GAAP to Adjusted Pro Forma Reconciliation Macrovision Solutions Corporation provides non-GAAP or Adjusted Pro Forma information.
